                                               LANCE J. HENDRON, ESQ.
                                           1   Nevada Bar No. 11151
                                               LANCE J. HENDRON, ATTORNEY AT LAW, LLC
                                           2   625 S. Eighth Street
                                               Las Vegas, Nevada 89101
                                           3   Office: (702) 758-5858  Facsimile: (702) 387-0034
                                               E-mail: lance@ghlawnv.com
                                           4   Attorney for Defendant, Jesus Guadalupe Rosales
                                           5
                                                                   UNITED STATES DISTRICT COURT
                                           6                          CLARK COUNTY, NEVADA
                                           7    UNITED STATES OF AMERICA,                   CASE No.: 2:17-cr-00209-JAD-EJY
                                           8
                                                                 Plaintiff,                 STIPULATION TO CONTINUE
                                           9                                                SENTENCING
                                                vs.
                                          10
TEL (702) 758-5858 ▪ FAX (702) 387-0034




                                                JESUS GUADALUPE ROSALES,
                                          11
        ATTORNEY AT LAW, LLC




                                                                 Defendant.
        LAS VEGAS, NEVADA 89101
          LANCE J. HENDRON,

          625 S. EIGHTH STREET




                                          12

                                          13

                                          14          IT IS HEREBY STIPULATED BY AND BETWEEN Defendant, JESUS
                                          15
                                               GUADALUPE ROSALES, through his counsel, LANCE J. HENDRON, ESQ. of the law
                                          16
                                               firm of Lance J. Hendron, Attorney at Law, LLC, and Plaintiff, United States of
                                          17
                                               America, through its counsel, Nicholas A. Trutanich, United States Attorney,
                                          18
                                               Kimberly Frayn, Assistant United States Attorney, that the Sentencing in the
                                          19

                                          20   above-captioned matter currently set for September 30, 2019 at 11:00 a.m. be

                                          21   continued to at least 90 days.

                                          22          This Stipulation is entered into for the following reasons:
                                          23          1. That counsel for Defendant was recently appointed in this matter;
                                          24
                                                      2. That counsel for Defendant has spoken with Ms. Frayn, Assistant
                                          25
                                                         United States Attorney, who has no objection to the continuance;
                                          26
                                                      3. That Defendant is in custody and has no objection to the continuance;
                                          27

                                          28
                                                   4. Additionally, denial of this request for continuance could result in a
                                               1

                                               2      miscarriage of justice; and

                                               3   5. In addition, the continuance sought is not for delay and the ends of

                                               4      justice are in fact served by the granting of such continuance which
                                               5      outweigh any interest of the public and the defendant in proceeding
                                               6
                                                      with sentencing on September 30, 2019.
                                               7
                                                   DATED this _27_ day of September, 2019.
                                               8

                                               9
                                                                                        Respectfully Submitted,
                                              10

                                              11
                                                                                        _/s/ L. Hendron________________
                                   387-0034
                                     (702)
                           AW, LLC, PLLC




                                              12                                        Lance J. Hendron, Esq.
                                  89101
                              STREET




                                                                                        Attorney for Defendant,
                               ▪ FAX
                              89101
                          LENDRON




                                              13
          LANCE J. HENDRON,

                           STREET

                      ▪ FAX (702)




                                                                                        Jesus Guadalupe Rosales
                        , NEVADA

                      387 0034
          EL (702) 758-5858
                      EIGHTH
                    , NEVADA




                                              14
                      &H
                   IGHTH
          GUYMON AT

                 VEGAS
               S. ES.

TEL (702)T758-5858
        ATTORNEY




                                              15
              EGAS
          625625




                                                                                        _/s/ Kimberly Frayn        _________
        LASLVAS




                                              16                                        Nicholas A. Trutanich, Esq.
                                                                                        United States Attorney
                                              17                                        Kimberly Frayn,
                                                                                        Assistant United States Attorney
                                              18
                                                                                        Attorney for United States
                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                                                    2
                                                   LANCE J. HENDRON, ESQ.
                                               1   Nevada Bar No. 11151
                                                   LANCE J. HENDRON, ATTORNEY AT LAW, LLC
                                               2   625 S. Eighth Street
                                                   Las Vegas, Nevada 89101
                                               3   Office: (702) 758-5858  Facsimile: (702) 387-0034
                                                   E-mail: lance@ghlawnv.com
                                               4   Attorney for Defendant, Jesus Guadalupe Rosales
                                               5
                                                                       UNITED STATES DISTRICT COURT
                                               6                          CLARK COUNTY, NEVADA
                                               7    UNITED STATES OF AMERICA,                  CASE No.: 2:17-cr-00209-JAD-EJY
                                               8
                                                                     Plaintiff,
                                               9
                                                    vs.
                                              10
                                                    JESUS GUADALUPE ROSALES,
                                              11
                                   387-0034




                                                                     Defendant.
                                     (702)
                           AW, LLC, PLLC




                                              12
                                  89101
                              STREET

                               ▪ FAX
                              89101
                          LENDRON




                                              13
          LANCE J. HENDRON,

                           STREET

                      ▪ FAX (702)
                        , NEVADA

                      387 0034
          EL (702) 758-5858
                      EIGHTH
                    , NEVADA




                                              14                                      FINDINGS OF FACTS
                      &H
                   IGHTH
          GUYMON AT

                 VEGAS
               S. ES.

TEL (702)T758-5858
        ATTORNEY




                                              15
              EGAS
          625625




                                                          Based on the pending Stipulation of Counsel, and good cause appearing
        LASLVAS




                                              16
                                                   therefore, the Court finds that:
                                              17
                                                          1. That counsel for the Defendant was recently appointed in this matter;
                                              18
                                                          2. That Mr. Hendron has spoken to Ms. Frayn, Assistant United States
                                              19

                                              20             Attorney, and she has no objection to this continuance;

                                              21          3. That Defendant is in custody and has no objection to the continuance;

                                              22          4. That denial of this request for continuance could result in a miscarriage
                                              23             of justice; and
                                              24
                                                          5. In addition, the continuance sought is not for delay and the ends of
                                              25
                                                             justice are in fact served by granting of such continuance which
                                              26
                                                             outweigh any interest of the public and the defendant in proceeding
                                              27

                                              28             with sentencing on September 30, 2019.


                                                                                         3
                                                                                      ORDER
                                               1

                                               2         IT IS HEREBY ORDERED, that the Sentencing hearing, currently

                                               3   scheduled for September 30, at the hour 11:00 a.m., be vacated and continued to

                                               4   ______________,
                                                   January               athour
                                                           6, 2020, at the the hour  of _______
                                                                                of 11:00 a.m.   _.m.
                                               5

                                               6   DATED this 27th
                                                       DATED    thisday of September,
                                                                     _____            2019.
                                                                             day of __________, 2019.
                                               7

                                               8

                                               9                                   _____________________________
                                                                                    JENNIFER A. DORSEY
                                              10
                                                                                    UNITED STATES DISTRICT JUDGE
                                              11
                                   387-0034
                                     (702)
                           AW, LLC, PLLC




                                              12
                                  89101
                              STREET

                               ▪ FAX
                              89101
                          LENDRON




                                              13
          LANCE J. HENDRON,

                           STREET

                      ▪ FAX (702)
                        , NEVADA

                      387 0034
          EL (702) 758-5858
                      EIGHTH
                    , NEVADA




                                              14
                      &H
                   IGHTH
          GUYMON AT

                 VEGAS
               S. ES.

TEL (702)T758-5858
        ATTORNEY




                                              15
              EGAS
          625625
        LASLVAS




                                              16

                                              17

                                              18

                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                                                      4
